Citation Nr: 1503870	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  08-20 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of concussions, to include headaches.

2.  Entitlement to service connection for residuals of concussions, to include headaches.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to May 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The March 2008 rating decision determined that, in pertinent part, new and material evidence had not been submitted sufficient to reopen service connection claims for headaches and concussions and for peripheral neuropathy.

In March 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The Board, as part of a March 2010 decision, found that new and material evidence had not been received to reopen service connection claims for headaches and residuals of concussions and for peripheral neuropathy of the lower extremities.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In a September 2011 Memorandum Decision, the Court vacated the Board's March 2010 decision, and remanded the matters to the Board for further proceedings consistent with the decision.  The Board remanded the case to the RO in August 2012 and instructed the RO to take action in compliance with the mandates of the Court's September 2011 Memorandum Decision.

The Board most recently remanded the above claims in December 2013, at which time it instructed the Agency of Original Jurisdiction (AOJ) to ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) were fully complied with and satisfied.  Because such notification and development was complied with and satisfied in correspondence dated in September 2014, there has been substantial compliance with the December 2013 remand instructions with respect to the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

The issues of entitlement to service connection for residuals of concussions, to include headaches, and peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2007 the Board denied service connection for headaches and residuals of concussions, and also denied service connection for peripheral neuropathy of the lower extremities.

2.  Evidence added to the record since the May 2007 Board decision, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of concussions, to include headaches, and raises a reasonable possibility of substantiating the claim.

3.  Evidence added to the record since the May 2007 Board decision, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for peripheral neuropathy of the lower extremities and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2007 Board decision which denied service connection for headaches and residuals of concussions and also denied service connection for peripheral neuropathy of the lower extremities is final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been received since the May 2007 Board decision to reopen a claim of entitlement to service connection for residuals of concussions, to include headaches.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence has been received since the May 2007 Board decision to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claims to reopen claims for service connection for headaches, residuals of concussions, and peripheral neuropathy of the bilateral lower extremities are resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.

Here, the Veteran seeks to reopen his claims for entitlement to service connection for residuals of concussions, to include headaches, as well as peripheral neuropathy of the lower extremities.  Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Generally, a final Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104.

Under 38 U.S.C.A. § 5108, however, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369.

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Here, a May 2007 Board decision denied service connection for headaches and residuals of concussions, and also denied service connection for peripheral neuropathy of the lower extremities.  The May 2007 Board decision is final.  38 U.S.C.A. § 7104.

The Veteran subsequently filed an application to reopen the claims of service connection for headaches and residuals of concussions and service connection for peripheral neuropathy of the lower extremities in June 2007.  In a March 2008 rating decision, the RO denied the Veteran's petition to reopen the claims, and the present appeal ensued. 

The May 2007 Board decision denied service connection for headaches and residuals of concussions on the basis that there was no competent medical evidence linking current complaints of headaches to concussions in service.

The May 2007 Board decision denied service connection for peripheral neuropathy of the lower extremities on the basis that the evidence revealed that the Veteran did not have peripheral neuropathy of the lower extremities until decades after his discharge from service, and there was no medical opinion linking the Veteran's current lower extremity complaints to his period of service.  The May 2007 Board decision observed that although the Veteran linked weakness in his legs to an in-service motor vehicle accident, the medical evidence did not support such a relationship.

The evidence of record at the time of the May 2007 Board decision included service treatment records that showed that the Veteran was treated for a possible nose fracture in August 1962 following a fight.  A December 1963 service treatment record noted that the Veteran was struck on the right shoulder and elbow by a pick-up truck while on duty.  The service treatment records showed no complaints or findings of peripheral neuropathy of the lower extremities, and the Veteran's May 1964 service separation examination noted no relevant disability.

Treatment records dated in 2001 show that the Veteran was determined to have peripheral neuropathy of the lower extremities.

Psychiatric records (such as a December 2000 VA record and a July 2003 private record) reveal that the Veteran complained of seizures, headaches, and memory problems.  He stated that he had numerous head injuries while boxing during service.

At his September 2006 Board hearing, the Veteran essentially indicated that the disabilities on appeal were related to events in Cuba in 1962, as well as his participation in boxing matches during service.

A January 4, 2007, VA neurological record noted that the Veteran had dislocated his jaw following a landmine explosion in action associated with "1962 Bay of Pigs."  It was noted that at the time of his discharge from the military the Veteran had his first of many episodes of dysarthric speech, drowsiness, and disorientation.  A January 18, 2007 VA neurology record noted that a MRI scan of the brain had shown central pontine myelinolysis that was felt to be caused by severe hyponatremia.  

The evidence added to the claims file subsequent to the May 2007 Board decision includes a March 2007 VA neurological record noting that "apparently" the Veteran had had multiple episodes starting in the 1960s of confusion, dysarthria, and strange behavior.  A June 2007 VA renal clinic record noted that the Veteran's chronic hyponatremia was noted since 1960s.

In February 2008 a recorded cassette tape of the Veteran, with transcription, was added to the claims file.  The tape was apparently recorded in September 2006.

An April 2008 VA record noted that the Veteran indicated that he had head trauma in the military.

At his March 2009 Board hearing, the Veteran essentially indicated that he had been exposed to a landmine explosion during service and had boxed during active service.  He related in-service incidents associated with the Cuban missile crisis and Guantanamo Bay.

The Veteran was provided with a VA Posttraumatic Stress Disorder examination in November 2010, at which time he was diagnosed as having alcohol dependence in full sustained remission, major depressive disorder, cognitive disorder, and delusional disorder.  Based on the results of this examination, in a January 2011 rating decision, the RO granted entitlement to service connection for major depressive disorder with cognitive and delusional disorder, and assigned a 100 percent disability evaluation effective June 28, 2007.  

The Veteran was provided with a VA examination in August 2014, at which time the examiner opined that the Veteran never had a traumatic brain injury or residuals of a traumatic brain injury.  The examiner found the Veteran to be an unreliable historian due to his dementia and poor hearing.  The examiner concluded that it was less than 50 percent probable that the Veteran either had peripheral neuropathy or that such neuropathy was related to or caused by his in-service automobile accident.  She explained that there was no pathological diagnosis upon physical examination to suggest peripheral neuropathy, and that even if the Veteran did have peripheral neuropathy she would attribute it to his use of alcohol.  

With respect to the Veteran's headaches, the August 2014 VA examiner diagnosed him as having tension headaches.  However, the examiner opined that the Veteran's headaches and concussion disorder were less likely than not (less than 50 percent
probability) incurred in or caused by the claimed in-service injury, event or illness, to include his in-service automobile accident.  In support of this conclusion, the examiner simply explained that the medical evidence did not support the claim and reiterated that the Veteran was an extremely unreliable historian due to dementia and hearing loss.  

In his December 2014 Written Brief Presentation, the Veteran's representative argued that the Veteran's diagnosed headaches and peripheral neuropathy were either caused or aggravated by his service-connected psychiatric disorders.  The representative specifically argued that these disorders were psychosomatic effects of depression, and provided a link to a scholarly article discussing the relationship among depression, anxiety, and somatic complaints.  

As mentioned above, the Board denied the claims for service connection for headaches and peripheral neuropathy because there was no evidence that these disorders were related to service.  Since the prior final Board decision in May 2007, VA has received additional evidence, including  several VA examinations; the January 2011 rating decision granting entitlement to and assigning a 100 percent disability rating for major depressive disorder with cognitive and delusional disorder; and the December 2014 Written Brief Presentation arguing that the Veteran's headaches and peripheral neuropathy were either caused or aggravated by his now-service-connected psychiatric disorders.  

To summarize the foregoing, since the May 2007 Board decision, VA has received evidence of service-connected psychiatric disabilities, as well as evidence that these psychiatric disabilities may have caused or aggravated his diagnosed headaches and peripheral neuropathy.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current headaches and peripheral neuropathy which may have been caused or aggravated by his service-connected psychiatric disabilities.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claims.  The evidence shows a possible link between the Veteran's service-connected major depressive disorder with cognitive and delusional disorder and his diagnosed headaches and peripheral neuropathy.  The lack of a relationship between the disabilities and service was the reason for the prior final denial.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claims of service connection for headaches and peripheral neuropathy.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claims.



ORDER

New and material evidence having been received, the claim for service connection for residuals of concussions, to include headaches, is reopened, and to this extent the appeal is granted.

New and material evidence having been received, the claim for service connection for peripheral neuropathy of the lower extremities is reopened, and to this extent the appeal is granted.


REMAND

While the August 2014 VA examiner opined that the Veteran's headaches and peripheral neuropathy were not related to his period of active duty service, to include any incident therein, the opinion did not address whether these disabilities were proximately due to, or had been aggravated, or made worse beyond their natural progression, as a result of any of the Veteran's service-connected disabilities, to include his service-connected major depressive disorder with cognitive and delusional disorder.  

In his December 2014 Written Brief Presentation, the Veteran's representative argued that the Veteran's headaches and peripheral neuropathy were either caused or aggravated by his service-connected major depressive disorder with cognitive and delusional disorder, and provided a link to a scholarly article discussing the psychosomatic effects of depression.  

Thus, the opinions of record are not adequate for rating purposes, and the appeal must be remanded.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

Forward the Veteran's claims file to the VA examiner who provided the August 2014 VA opinion, or if unavailable, to an appropriate clinician, and obtain an additional opinion as to the etiology of the Veteran's headaches and peripheral neuropathy of the lower extremities.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  After review, the examiner must address:

* Whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches are proximately due to, or chronically aggravated by, any of the Veteran's service-connected disabilities, to include his service-connected psychiatric disorders.  

* whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy was caused or aggravated by any of the Veteran's service-connected disabilities, to include his service-connected psychiatric disorders.  

In rendering the requested opinions, the examiner is asked to specifically reference the Veteran's December 2014 Written Brief Presentation, to include the scholarly article cited therein.
 
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for the opinions proffered. 

If it is determined that an opinion cannot be rendered without another clinical examination, such examination should be scheduled.

2.  After the development requested is completed, adjudicate the reopened claims for service connection de novo.  If any benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


